Citation Nr: 0208725	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an increased (compensable) disability 
evaluation for gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased (compensable) disability 
evaluation for left shoulder disability.

3.  Entitlement to an increased (compensable) disability 
evaluation for retropatellar pain syndrome of the right knee.

4.  Entitlement to an increased (compensable) disability 
evaluation for retropatellar pain syndrome of the left knee.

5.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

(The issue of entitlement to service connection for exotropia 
will be the subject of a later decision.)
REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United Army from 
September 1984 to October 1998.

In a November 1998 rating decision, the veteran was granted 
service connection for several disabilities, including a left 
shoulder disability, gastroesophageal reflux disease, 
retropatellar pain syndrome of the right knee, and 
retropatellar pain syndrome of the left knee by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  A noncompensable disability rating 
was assigned for each of those disabilities, effective 
November 1, 1998, the day following service discharge.  The 
veteran disagreed with the assigned disability ratings for 
those disabilities and subsequently perfected an appeal.

The veteran subsequently moved to Tennessee, and his file was 
transferred to the Nashville RO.  In April 2002, the veteran 
testified at a personal hearing which was chaired by the 
undersigned Board Member at the Nashville RO.  

Additional development

The Board is undertaking additional development as to the 
issue of entitlement to service connection for exotropia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
When such development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  GERD has been diagnosed on two recent physical 
examinations.  The veteran complains of heartburn and 
regurgitation due to his GERD.

2.  There is no evidence of functional loss due to service-
connected disability of the left shoulder.

3.  There is slight instability of the right knee, as well as 
X-ray evidence of right knee arthritis with pain on motion.

5.  There is no evidence of functional loss due to service-
connected disability of the left knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
service-connected left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5201 (2001).

2.  The schedular criteria for a 10 percent evaluation for 
service-connected GERD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 
(2001).

3.  The schedular criteria for a 10 percent evaluation for 
service-connected retropatellar syndrome of the right knee, 
due to instability, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2001).

4.  The schedular criteria for a separate 10 percent 
evaluation for service-connected retropatellar syndrome of 
the right knee, due to arthritis, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5003 (2001).

5.  The schedular criteria for a compensable evaluation for 
service-connected retropatellar syndrome of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected  left shoulder disability, 
gastroesophageal reflux disease and right and left knee 
disabilities.  He is also seeking entitlement to a 10 percent 
rating for multiple noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.321 (2001).

As noted in the Introduction, the matter of the veteran's 
entitlement to service connection for an eye disability is 
the subject of additional evidentiary development by the 
Board and will be discussed no further herein.

In the interest of clarity, after disposing of certain 
preliminary matters, the Board will describe the factual 
background generally pertaining to this case.  The generally 
applicable law and regulations will then be briefly reviewed.  
Finally, the Board will separately analyze the veteran's 
claims and render a decision.

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and its implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
relevant law and regulations and the types of evidence that 
could be submitted by him in support of his claims, including 
in the May 2000 Statement of the Case and the March 2002 
Supplemental Statement of the Case, which includes 
information on the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

The record on appeal contains ample medical evidence, which 
will be recapitulated below.  VA examinations of the 
disabilities at issue were conducted in December 1998 and 
January 1999, and additional outpatient records dated from 
February 1999 to June 2001 have been added to the file.  The 
reports of medical examinations reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
rendered appropriate diagnoses. 

There is no indication that any existing pertinent medical 
evidence has not been associated with the veteran's VA claims 
folder, and the veteran and his representative have pointed 
to none.  Additionally, the veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, including at his personal hearing before the 
undersigned sitting at the RO in April 2002. 

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
increased rating claims.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to notify and to assist mandated by 
the VCAA and its implementing regulation.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran incurred a contusion of the left patella in 
August 1990.  The assessment in June 1991 was painful knees.  
He complained of bilateral shoulder pain in September 1995, 
and the assessment was biceps tendonitis.  Chondromalacia 
patella of the right knee was diagnosed in December 1995.  
The veteran injured his left shoulder in April 1996, and 
subsequent diagnoses included left shoulder sprain and left 
acromioclavicular separation.  Service medical records after 
April 1996 contain periodic complaints of left shoulder and 
bilateral knee pain.  

The veteran complained of bilateral upper extremity trembling 
in July 1996; an electromyogram of the upper extremities in 
July 1996 was considered normal.  A stomach biopsy in 
September 1996 revealed non-ulcerative dyspepsia.  The 
veteran was given a temporary physical profile for his left 
shoulder disability from October 22 to December 22, 1996, to 
include no heavy lifting and no overhead activities.  X-rays 
of the left shoulder in June 1997 were considered normal.  On 
his September 1998 discharge medical history report, the 
veteran noted painful knees and shoulders and acid reflux; 
his discharge medical examination indicated that his abdomen 
and lower extremities were abnormal and his upper extremities 
were normal.

On VA general medical examination in December 1998, the 
veteran complained of almost daily heartburn with significant 
reflux; it was noted that he might have dysphagia when his 
reflux was bad.  The veteran also noted pain in his knees and 
left shoulder.  The only thing found on musculoskeletal 
examination was some pain on movement in the knee joints.  
The diagnoses included gastroesophageal reflux disease, and 
arthralgia of the left shoulder.

On VA orthopedic examination in January 1999, the veteran 
complained of bilateral knee and left shoulder problems since 
service.  He said that he took 800 mg of Motrin every other 
day.  Range of motion of the left shoulder included 176 
degrees of flexion, 175 degrees of abduction, 88 degrees of 
external rotation and 89 degrees of internal rotation.  
Motion of the knees was from 0-116 on the right and from 0-
131 degrees on the left.  The diagnoses were arthralgia of 
the right knee and shoulder with no loss of function due to 
pain.  X-rays in January 1999 did not show any abnormality of 
the knees or shoulders.

VA outpatient records from February 1999 to April 2002 
include a notation of acid reflux in February 1999.  The 
veteran complained in June 2000 of bilateral knee pain.  It 
was noted in July 2000 that the veteran had chronic right 
knee pain, and he was issued a knee brace and cane.  An MRI 
of the right knee in August 2000 revealed chondromalacia with 
subchondral abnormalities with a more focal hyaline cartilage 
defect in the posterior medial femoral condyle.  Right knee 
arthroscopic surgery, including a partial fat pad excision 
and partial synovectomy, was performed on December 8, 2000; 
the diagnoses included degenerative joint disease, meniscus 
tear, and osteochondral fragments.  

The veteran complained of neck and left shoulder pain in May 
2001; no left shoulder disability was found.  Right knee 
instability was noted on May 18, 2001, and the veteran was 
fitted with a knee brace.  It was reported on May 24, 2001 
that his right knee symptomatology had decreased and 
examination did not show any abnormal motion.  The veteran 
indicated in April 2002 that there was no evidence of 
increased grinding in the right knee and that there was pain 
without locking; he said that the change in his 
gastrointestinal medication had caused increased symptoms of 
reflux.  Physical examination of the right knee revealed 
normal range of motion with mild tenderness and mild 
crepitance on flexion; there was no effusion or erythema.  
Gastroesophageal reflux disease and chondromalacia were 
diagnosed in April 2002.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in April 2002 that his left 
shoulder disability causes weakened grip, pain, and shaking 
in his left arm (hearing transcript, pages 4-5); that his 
gastroesophageal reflux disease causes a burning sensation 
(transcript p. 6); that his medication for his reflux problem 
has recently been doubled and it sometimes causes problems of 
its own (transcript pp. 7, 9); and that there is swelling in 
his knees and he has difficulty walking (transcript, p. 11).  
The veteran also testified that he had not missed work 
because of his knee disability (transcript p. 12).

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 
1991);38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2001).

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with initial rating awards.   In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the United 
States Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.
  
The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to an increased (compensable) disability 
evaluation for gastroesophageal reflux disease.

Specific schedular criteria

As an initial matter, the Board notes that certain VA 
regulations pertaining to the digestive system were revised, 
effective July 2, 2001.  See 66 Fed. Reg. 29486-89 (2001).  
However, those changes pertain primarily to disorders 
involving the liver.  Although the Board is of course aware 
of the Court's decision in Karnas v. Derwinski, 1 Vet. App. 
308 (1991) [holding that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply], 
the Board does not find that those revisions have any effect 
on this case.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. § 4.20 (2001).

In the present case, the RO has rated the veteran's GERD by 
analogy to hiatal hernia under the criteria set forth under 
Diagnostic Code 7346.  Under Diagnostic Code 7346, hiatal 
hernia is rated as 60 percent disabling when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
10 percent rating is assigned when there are two or more of 
the symptoms for the 30 percent evaluation with less 
severity.

The Board has reviewed the VA Schedule for rating 
Disabilities, 38 C.F.R. Part 4, in an effort to identify a 
diagnostic code which may be more appropriate that Diagnostic 
Code 7346.  See Butts and Pernorio, supra; 38 C.F.R. § 4.20 
(2001).
Based on the veteran's symptoms, the Board believes that 
Diagnostic Code 7346 is most appropriate in this case.  The 
veteran has not suggested a more appropriate diagnostic code.

Analysis

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for a 10 percent 
rating for GERD have been met.  The record indicates that the 
veteran has reported frequent episodes of epigastric 
distress, with heartburn and regurgitation.  GERD was 
diagnosed on VA examination in December 1998 and in 
outpatient records dated in April 2000.  The veteran 
testified in April 2002 that he continued to have reflux 
problems and that his medication for the condition had 
recently been doubled.

The Board finds that the veteran's GERD appears to involve 
two or more symptoms listed under the criteria for a 10 
percent evaluation (epigastric distress and regurgitation).  
The veteran's symptoms appears to be of much less severity 
than what is called for in assigning a 30 percent disability 
rating. Of particular importance is the fact that the 
veteran's service-connected gastrointestinal symptoms are not 
productive of "considerable impairment of health", which is 
required by the criteria for a 30 percent rating, and the 
veteran himself does not appear to contend that his health is 
considerably impaired.  Rather, he contends that his symptoms 
cause him discomfort.  Accordingly, the Board concludes that 
the criteria for a 10 percent evaluation for gastroesophageal 
reflux disease have been met.  

The veteran's gastrointestinal symptomatology appears to have 
existed since he left service.  The medical evidence of 
record does not show symptomatology consistent with the 
assignment of a 30 percent or higher disability rating at any 
time during this period.  Under Fenderson, the 10 percent 
evaluation is assigned effective November 1, 1998.  

2.  Entitlement to an increased (compensable) disability 
evaluation for left shoulder disability.

Specific schedular criteria

The veteran's service-connected left shoulder disability has 
been rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 [limitation of motion of the arm] (2001).

Under Diagnostic Code 5201, a 20 percent rating is assigned 
when there is limitation of motion of the major or minor arm 
at shoulder level.  A 20 percent evaluation is assigned for 
limitation of motion of the minor arm to midway between the 
side and shoulder level, and a 30 percent rating is warranted 
when there is limitation of motion of the major arm midway 
between the side and shoulder level.  A 30 percent evaluation 
is assigned for limitation of motion of the minor arm to 
25 degrees from the side, and a 40 percent disability 
evaluation is warranted when there is limitation of motion of 
the major arm to 25 degrees from the side.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(2001).

Full range of forward flexion and abduction of the shoulder 
is from 0 to 180 degrees; full range of internal and external 
rotation is from 0 to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2001).

Analysis

The veteran's service-connected left shoulder disability is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board believes that Diagnostic Code 5201 is the most 
appropriate.  The remaining diagnostic codes referable to the 
shoulder involve pathology involving demonstrable internal 
derangement, which as discussed immediately below is not 
demonstrated in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 et seq. 

Although the veteran complained of left shoulder problems in 
service, his discharge medical examination in September 1998 
indicated that his upper extremities were normal.  When 
examined by VA in January 1999, the veteran was able to flex 
his left shoulder to 176 degrees, to abduct it to 175 
degrees, to rotate it internally to 89 degrees, and to rotate 
it externally to 88 degrees.  It was noted on that 
examination that there was no loss of function of the left 
shoulder due to pain.  X-rays of the left shoulder in January 
1999 did not show any abnormality.  Additionally, VA 
outpatient records from February 1999 to June 2001 do not 
show any left shoulder disability.

To warrant a 20 percent evaluation under Diagnostic Code 
5201, motion of the shoulder would have to be limited to 
shoulder level, which is 90 degrees.  It is clear from the 
post-service medical evidence that the veteran has virtually 
no limitation of motion or of use of the left shoulder.  
Accordingly, a noncompensable disability rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 and 38 C.F.R. 
§ 4.31.  

In short, for the reasons expressed above, the Board believes 
that a noncompensable disability rating is appropriately 
assigned under Diagnostic Code 5201.  A higher disability 
rating is not warranted under the VA Schedule for Rating 
Disabilities.

DeLuca considerations

The veteran has complained of left shoulder pain and 
limitation of motion.  Accordingly, the Board has taken into 
consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

It was noted on VA examination in January 1999 that there was 
no loss of function of the left shoulder due to pain.  
Moreover, as noted above, range of motion of the left 
shoulder in January 1999 was almost normal.  Outpatient 
records after January 1999 do not show any objective evidence 
of left shoulder disability. 

The Board accordingly concludes that the evidence does not 
support the assignment of a higher disability rating for the 
left shoulder based on DeLuca considerations.  Simply put, 
there is no evidence of functional loss, weakness, 
incoordination, fatigability or other DeLuca factors present.

3.  Entitlement to an increased (compensable) disability 
evaluation for retropatellar pain syndrome of the right knee.

4.  Entitlement to an increased (compensable) disability 
evaluation for retropatellar pain syndrome of the left knee.

Specific schedular criteria

The veteran's service-connected left and right knee 
disabilities are each rated by the RO under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  Under Diagnostic Code 
5257, the schedular criteria call for a 10 percent disability 
rating for slight impairment of a knee, such as involving 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating is warranted for moderate impairment, and a 
30 percent disability rating is assigned for severe 
impairment.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).

Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001). 

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg is rated 50 percent at 45 degrees; 40 percent at 30 
degrees; 30 percent at 20 degrees; 20 percent at 15 degrees; 
10 percent at 10 degrees; and noncompensable at 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 38 C.F.R. 
§ 4.71, Plate II, which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.

VA General Counsel opinions

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected bilateral knee disability under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 [a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability]; 
VAOPGCPREC 9-98 [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X- ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].  See also 38 C.F.R. § 4.25 (2001); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities 
arising from a single disease entity are to be rated 
separately].

Analysis

Right knee

As noted above, the veteran's service-connected right knee 
disability is currently evaluated as noncompensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The medical evidence on file indicates that the veteran has 
complained of knee problems since service.  When examined by 
VA in January 1999, motion of the right knee was from 0-116 
degrees; knee X-rays were considered normal, and it was noted 
that there was no loss of function due to pain.  However, 
subsequent VA treatment records show deterioration of the 
veteran's right knee disability.  The veteran underwent right 
knee arthroscopic surgery in December 2000, which revealed 
degenerative joint disease, and there is a notation of right 
knee instability in May 2001, for which the veteran was 
fitted with a knee brace.  

Based on the above noted recent clinical findings, there is 
clinical evidence of slight instability of the right knee, 
warranting a 10 percent evaluation under Diagnostic Code 
5257, and clinical evidence of right knee arthritis with pain 
on motion, warranting a separate 10 percent evaluation under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Since this case involves an appeal of an original grant of 
service connection for right knee disability, by rating 
decision dated in April 1999, Fenderson applies.  

As noted above, the medical evidence of record did not 
indicate or even suggest that the veteran's right knee 
disability involved instability or arthritis when he was 
examined by VA in January 1999 or at any other time prior to 
December 2000.  It was not until his right knee arthroscopic 
surgery on December 8, 2000 that there was identifiable 
medical evidence of increased right knee disability.  See 
38 C.F.R. § 3.400 (2001).  Consequently, the two 10 percent 
evaluations for the veteran's service-connected right knee 
disability are effective beginning December 8, 2000.

An evaluation in excess of 10 percent is not warranted for 
right knee disability under Diagnostic Code 5257 because the 
evidence indicates that the veteran's right knee instability 
is no more than slight.  There is only one notation of 
instability in the records, on May 18, 2001; moreover, and 
significantly in the Board's estimation,  it was reported on 
May 24, 2001 that his right knee symptomatology had 
decreased; examination at that time did not show any abnormal 
motion.  The only subsequent entry, in April 2002, does not 
note any right knee instability.  The Board notes that the 
provisions of DeLuca do not apply to a rating under 
Diagnostic Code 5257 since it is not based on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

An evaluation in excess of 10 percent is also not warranted 
for right knee disability based on arthritis with painful 
motion under DeLuca because the evidence does not show 
significant loss of right knee motion.  In addition, the 
Board's granting of a separate 10 percent evaluation for 
arthritis with painful motion under VAOPGCPREC 9-98 and 
38 C.F.R. § 4.59 mirrors a grant under DeLuca.  See 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].

Left knee

The veteran's service-connected left knee disability is also 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

When examined by VA in January 1999, motion of the left knee 
was from 0-131 degrees (with normal range to 140 degrees).  
As noted above, knee X-rays in January 1999 were considered 
normal.  Additionally, subsequent VA treatment records 
involve the right knee almost exclusively; these records do 
not note any objective evidence of left knee disability. 

Since there is no notation in the record of left knee 
instability, a compensable evaluation is not warranted for 
left knee instability under Diagnostic Code 5257.  A 
compensable evaluation is also not warranted for left knee 
disability under Diagnostic Codes 5260 or 5261, based on 
limitation of motion, because left knee extension is to 0 
degrees and flexion is virtually full.  

Finally, the Board finds that an additional rating is not 
warranted under DeLuca because as noted above DeLuca 
considerations do not apply to disabilities rated under 
Diagnostic Code 5257.  See Johnson, supra.

5.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

Among the issues certified for appeal was the matter of the 
veteran's entitlement to a 10 percent disability evaluation 
based on multiple noncompensable disabilities under the 
provisions of 38 C.F.R. § 3.324.

The pertinent law is as follows: whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2001).

Based on the Board's decision above, which awards several 
compensable disability ratings, the issue of entitlement to a 
10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 (2001) is rendered moot.


ORDER

Entitlement to a disability  evaluation of 10 percent for 
GERD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable disability evaluation for left 
shoulder disability is denied.

Entitlement to a disability evaluation of 10 percent for 
right knee disability due to instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is granted effective December 
8, 2000, subject to the controlling regulations applicable to 
the payment of monetary benefits.







CONTINUED ON NEXT PAGE


Entitlement to a separate disability evaluation of 10 percent 
for right knee disability due to arthritis with pain on 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is 
granted effective December 8, 2000, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable disability evaluation for left 
knee disability is denied.

The claim of entitlement to a 10 percent evaluation for 
multiple noncompensable service-connected disabilities is 
dismissed as moot.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

